DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species 1: Brackets detached as shown in figures 1-14
Species 2. Brackets attaches as shown in figures 15-17c and 19a-24
Species 3. Securement attachments and clamping mechanism as shown in figures 18a-18b

 The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, as described above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

This application contains claims directed to the following, further, patentably distinct species:

Species 4: A single fastening strap extending around the neck as shown in fig. 15
Species 5. Fastening straps having a pad as shown in figures 19a-19b
Species 6. A fastening strap having two attachment points at each end as shown in figures 20a-20b
Species 7: Ear lanyards as shown in figure 24

 The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, as described above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with James Klobucar on 2/3/22 a provisional election was made without traverse to prosecute the invention of Species 1 and Species 4, claims 1-8 and 15-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 9-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention (Species 6).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 on page 42 (100a and 100b are found in the drawings, but not 100).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 
The drawings are objected to because Page 45, lines 4-5 recites “The filter layer 128 has a plurality of tabs 142 along a top edge of the filter layer 128. The tabs 142 (further shown in FIG. 11)” however the tabs 142 are located on the skeleton, rather than layer 128 in figure 15, and additionally the tabs 142 are not shown in figure 11, Figures 14, 15 (on page 10), 18a, 18b, 21d and 23 have exploded views that requires connecting lines or a bracket encompassing the entire figure, Figure 15 has two separate drawings that should be labeled as different figures, such as Figure 15a and Figures 15b, Figures 18a and 18b have a plurality of separate drawings that should be labeled as different figures, Figure 21c has two separate drawings that should be labeled as different figures,.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “156” has been used to designate both perforation and clear viewing window.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 29 of the specification recites “KR1020100121659” suggested to be changed to the correct reference number of --KR1020180121659.  
Page 39 recites “FIGS. 17 and 18” however there are only figures 17a-17c and 18a-18b. 
Reference number 135 on page 42, 6th line from the bottom is suggested to be changed to 136 for consistency.
Page 45, line 8 recites “the user the breathes” suggested to be changed to --the user then breathes-- for grammatical correctness.
Page 47 recites “As shown in at least FIGS. 21c-21e, a mask skeleton 130 is shown” however reference number 130 is missing from these particular figures and should be shown.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recites “the bracket” however it is unclear which bracket applicant is referring to from claim 1.
Claim 3 recites “a group of apertures” however it is unclear if applicant is referring to the plurality of apertures from claim 1 or introducing new and different apertures.
Claim 8 recites “the at least one hook,” which lacks proper antecedent basis.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2019/0090558) in view of Walker et al. (2014/0069433).
Regarding claim 1, in fig. 1 and 11 Xu discloses a facial covering system comprising: a mask body (152 and 150) comprising at least one layer of a textile (150, [0047-0048]), a mask skeleton 40 coupled to the mask body, wherein the mask skeleton is coupled to the at least one layer of textile (Fig. 1 and 11); and a fastening strap 16 
Regarding claim 2, the modified Xu discloses that the bracket further comprises at least one hook (curved portion 44 and 36 of Walker, fig. 3B).
Regarding claim 3, the modified Xu discloses that the bracket further comprising a first protrusion (46 Walker), the first protrusion having a group of apertures (grooves 38 and apertures that 20 extends through, Walker) therethrough.

Regarding claim 5, the modified Xu discloses that the mask body further comprises a first pocket (pocket formed by raised walls 50, Walker) and a second pocket (pocket formed by raised walls 50, Walker) configured to receive the first bracket and the second bracket, respectively (Fig. 3B Walker).
Regarding claim 6, the modified Xu discloses the at least one hook comprises a neck (36 Walker) and a retainment bar (44 Walker).
Regarding claim 7, the modified Xu discloses at least one tab (46 Walker).
Regarding claim 8, the modified Xu discloses that the at least one tab is configured to couple to the at least one hook (44 and 36 Walker) and the mask body (Fig. 3B Walker).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2019/0090558) in view of Walker et al. (2014/0069433) and Reese et al. (2018/0007982).
Regarding claim 15, in fig. 1 and 11 Xu discloses a facial covering system comprising: a mask body (152 and 150 and an inner additional layer of 40 [0026], but not including 40 shown in fig. 11) comprising at least one layer of a textile (150, [0047-0048]), a mask skeleton 40 coupled to the mask body, the mask skeleton having a plurality of apertures (apertures that air travels through [0051]), wherein the mask skeleton is coupled to the at least one layer of textile (Fig. 1 and 11); and a fastening strap 16 having a first end and a second end, the mask body further having a first edge 

Regarding claim 17, the modified Xu discloses that the mask skeleton is disposed between the filter layer and the inner layer (Fig. 11, [0026] Xu).
Regarding claim 18, the modified Xu discloses that a viewing window (14 of Reese) is configured to engage (at least indirectly, Fig. 1 Reese, Fig. 11 Xu) the mask skeleton when the portion thereof is removed.
Regarding claim 19, the modified Xu discloses that the inner layer and outer layer has a centrally positioned aperture (central aperture that extends through mask layers [0070] taught by Reese where window is disposed).
Regarding claim 20, the modified Xu disclose that the mask skeleton further comprises a plurality of inwardly facing tabs (41 and 46 Xu, Fig. 11) along a top edge of the mask skeleton.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duncan et al. (2016/0029716), Lamoncha (2021/0401084), Behm et al. (2008/0092897) to masks having a filter portion that is replaced with a window, Atri (2021/0368885) to a removable window, and Eifler (2012/0234319) to a pocket attached to a mask for a clip and strap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785